Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

2.) Terminal Disclaimer
The terminal disclaimer filed on 12/14/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No.: 10574881 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


3.) Response to Arguments
Applicant’s arguments, see Pages 10-16, filed 12/14/2020, with respect to the Double Patenting and Prior-Art rejections have been fully considered and are persuasive.  In view of the amendments to the claims and the filing of the Terminal Disclaimer (12/14/20), claims 1-20 are in condition for allowance. 


4.) Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A non-transitory computer readable medium for guiding users to capture digital images that match target image attributes comprising instructions that, when executed by at least one processor, cause a computing device to:
receive a user input via the user interface indicating selected target image model from the plurality of target image models displayed within the user interface;
determine an image attribute of the camera feed being captured by the computing device;
compare the image attribute with a target image attribute of the selected target image model; and
based on the comparison, provide, over the camera feed, a graphical user interface element indicating an instruction  for aligning the image attribute with the target image attribute.”

Dependent Claims 2-12 are also allowed due to their dependence on allowed independent claim 1. 

With regard to independent Claim 13, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “In a digital medium environment for capturing digital images, a system for guiding users to capture digital images that match target images, the system comprising:
a computing device comprising a camera;
at least one processor configured to cause the system to;
capture a live camera feed via the camera;
receive a user input via the user interface indicating selected target image model from the plurality of target image models displayed within the user interface:
determine an image attribute of the camera feed being captured by the camera by analyzing the camera feed;
compare the image attribute with a target image attribute of the selected target image model; and
based on the comparison, provide, over the camera feed, a graphical user interface element indicating an instruction  for aligning the image attribute with the target image attribute.”

Dependent Claims 14-18 are also allowed due to their dependence on allowed independent claim 13. 

Regarding independent Claim 19, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A computer-implemented method for guiding users to capture digital images that match target images, the method comprising:
receiving a user input via the user interface indicating selected target image model from the plurality of target image models displayed within the user interface;
determining an image attribute of the camera feed being captured by the computing device;
comparing the image attribute with a target image attribute of the selected target image model; and
based on the comparison, providing, over the camera feed, a graphical user interface element indicating an instruction for aligning the image attribute with the target image attribute.”

Dependent Claim 20 is also allowed due to its dependence on allowed independent claim 19. 


The following are the closest prior-art of record:

Miyashita (US Pub No.: 2017/0111574A1) discloses an imaging apparatus that includes an imaging circuit, a display, an operation interface, and a controller. The imaging circuit acquires image data from a subject image. The display displays an image based on the image data. The operation interface provides an instruction to the imaging apparatus. The controller causes the display to display a live view image based on image data acquired as live view image data by the imaging circuit, causes, when a first instruction serving as the instruction is provided from the operation interface, the imaging circuit to acquire the image data as first photographed image data, generates at least one piece of model image data based on the first photographed image data, generates guide information based on the generated model image data, and causes the display to display the generated guide information together with the live view image.

Fonte et al. (US Pub No.: 2015/0055085A1) disclose systems and methods for creating fully custom products from scratch without exclusive use of off-the-shelf or pre-specified components. A system for creating custom products includes an image capture device for capturing image data and/or measurement data of a user. A computer is communicatively coupled with the image capture device and configured to construct an anatomic model of the user based on the captured image data and/or measurement data. The computer provides a configurable product model and enables preview and automatic or user-guided customization of the product model. A display is communicatively coupled with the computer and displays the custom product model superimposed on the anatomic model or image data of the user. The computer is further configured to provide the customized product model to a manufacturer for manufacturing eyewear for the user in accordance with the customized product model. The manufacturing system is configured to interpret the product model and prepare instructions and control equipment for the manufacturing of the customized product. 

Pollack et al. (US Pub No.: 2015/0365600A1) disclose real-time manipulation of images and video captured on mobile devices, and in particular to composite graphical elements applied in real-time to captured images and/or video. Some embodiments contemplate a method comprising receiving a captured image and/or video from a portable multi-function device, applying processing in real time via a Quality Engine, applying processing in real time via an Image Engine, applying an overlay process in real time, applying a filter process in real time, storing and/or streaming the processed content, and sharing the processed content.


However, none of the above references, either alone or in combination with the other prior-art of record sufficiently teach the combination of the underlined limitations to the above claims. 




Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128.  The examiner can normally be reached on Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697